DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 09/23/2022 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Hsu et al., U.S. Patent Publication 2014/0180591, hereinafter Hsu
Wang et al., U.S. Patent Publication 2016/0186559, hereinafter Wang
Eckels, U.S. Patent 3,802,259, hereinafter Eckels
Van Hal et al., U.S. Patent Publication 2014/0260586, hereinafter Van Hal
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 9, and 16, Applicant argues that Hsu in view of Eckels does not teach the recited use of a gas chromatograph to determine the surface density of the mud filtrate sample at the surface.  Specifically, Applicant argues that while Eckels teaches the use of a gas chromatograph on samples collected via fluid circulation and pressed into a sample, one of ordinary skill would not equate determining densities “at the surface” and sample subjected to pressure.  Examiner disagrees with such a characterization noting that the claim does not impart any substantive structural or operational requirements for what constitutes a “surface sample” such that a sample that is collected, processed, and evaluated using equipment at a surface location would necessarily qualify as a surface sample absent more specifically recited features.  As Eckels teaches that the circulated and processed sample may be lab tested to determine a number of properties (including density) it is believed to read on the recited claim limitation.  If a more specific feature of the surface sample or a more specific method for determining the density of said sample is intended, such a recitation would be required.  Otherwise, to require a more specific definition would be to impart limitations from the specification into the claims in contradiction of instant specification, page 15, Lines 22-26.  A reading of the specification provides no evidence to indicate a specific definition or feature must be attributed to the surface sample to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Additionally, Applicant argues that Hsu does not disclose the step of “perform[ing] an analysis of the determined plurality of fluid densities associated at the constant pumping rate”.  Applicant argues that Hsu only regards the fluid as flowing and does not provide further detail on regulation, noting that none of the parameters in equation (6) recite a pumping rate.  Examiner disagrees with such a characterization of Hsu, noting that it expressly discloses that the pumping rate may take the form of either variable or non-variable (Paragraph 0032), lacking further details regarding a manner in which the flow rate is controlled does not preclude the condition that it is constant over some interval.  Additionally, regarding Applicant’s argument that the equations do not include a term reflecting the flow rate constitutes a limitation which is not positively recited in the claim.  If the claim is intended to reflect that some specific analysis incorporates the flow rate as a variable, such a recitation would be required, otherwise, such an interpretation would require improperly importing limitations from the spec into the claim.  Examiner notes that a more explicit recitation of an analysis which incorporates calculations with the constant pumping rate may be sufficient to overcome the above interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., U.S. Patent Publication 2014/0180591, in view of Wang et al., U.S. Patent Publication 2016/0186559, Eckels, U.S. Patent 3,802,259, and Van Hal et al., U.S. Patent Publication 2014/0260586, hereinafter referred to as Hsu, Wang, Eckels, and Van Hal respectively.  
Regarding Claim 1, Hsu discloses a method for contamination estimation comprising:
Collecting a mud filtrate sample and determining a surface density of the mud filtrate sample at the surface (as part of method step 530; Paragraph 0040),
Estimating a downhole density of the mud filtrate based at least in part on the surface density for a given temperature and pressure downhole (method steps 520 and 535 are used to estimate the downhole filtrate density which is based at least in part on the collection as part of the total data collection; Paragraphs 0041),
Determining a plurality of formation fluid densities for a period of time (step 550 includes the processing of data collected in real time related to the formation oil fluid; Paragraph 0045),
Determining a pumping rate (Paragraphs 0032, 0048), wherein the pumping rate may or may not be constant (Paragraph 0032), and it is additionally noted that the pumping rate into the sampling tool is disclosed as being variable such that it would be constant over at least some interval of time to be adjusted (Paragraph 0048), as such, the constant pumping rate would at least be based on a plurality of pumping rates having some general deviation from one another (additionally it is noted that for a pumping system there would necessarily be some degree of variance in the flow rate over a time interval due to mechanical tolerances),
Determining a clean fluid density (as part of step 550),
Estimating a contamination based at least in part on the clear fluid density as part of a re-estimate of the contamination level (in step 555; Paragraph 0046), wherein the contamination (as estimated in step 555) may be determined as a percentage as the ratio of the difference between the clean fluid (formation oil) with respect to the real time measurement and the difference between the clean fluid (formation oil) and the mud filtrate density (defined as equation 2; Paragraphs 0031, 0032).
Comparing the estimated contamination to a contamination threshold (examiner notes that as the contamination is used to determine what variable is changed and to what degree it is necessarily compared to some theoretical threshold to determine if a variable requires adjustment; Paragraph 0048),
Collecting a reservoir fluid sample based on the comparison (Paragraph 0048).
While Hsu discloses the above method steps wherein a clean fluid density is determined, it does not expressly disclose filtering said data and using a linear regression.
Additionally, Wang teaches the use of a method to determine contamination of mud filtrate in a wellbore wherein the density of clean formation fluid may be determined by filtering measured formation fluid density (removing data outside a linear relationship; Paragraph 0027) and using a linear regression model comparing density and pump out time (Paragraphs 0027, 0028).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hsu to include filtering data and using a linear regression to determine clean fluid density as doing so merely constitutes the substitution of a generic determination step for another art recognized method with a reasonable expectation of success (MPEP 2143, Subsection I,B), wherein in such a context, the function used would at least generically correspond to the constant pumping rate as discussed above.  
While Hsu also teaches the determination of a filtrate density using surface methods, it does not expressly disclose that a sample is collected at surface and tested using a gas chromatograph to determine the surface density of the filtrate sample.
Additionally, Eckels teaches a method of logging a wellbore in which drilling fluid may be circulated and correlated to a specific depth, wherein a fluid sample is taken and pressed to form a filtrate sample, and tested to determine a variety of properties including density during laboratory testing wherein a known instrument for testing includes a gas chromatograph (Col 1, Line 67 - Col 2, Line 27; Col 5, Line 36 – Col 6, Line 4; Col 7, Lines 5-21).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the surface methods for density determination of Hsu to include taking a circulated fluid pressed filtrate density as doing so merely constitutes a common method of determining a wellbore formation property, wherein such a determination may additionally be used in determining downhole properties, such as permeability (Abstract).
Furthermore, while Hsu discloses collecting the contamination data as detailed above, wherein some parameter is adjusted for the operation based on the estimate contamination percentage, it does not specify a threshold at which any action is taken.
Additionally, Van Hal teaches the use of a mud filtrate contamination determination wherein actions are taken based on “clean” readings for the filtrate contamination, wherein a substantial contamination threshold may be between 5 and 99% (Paragraph 0037).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the operating threshold for the filtrate contamination being about 20% as taught by Van Hal (noting that 5-99% encompasses about 20%).  Doing so merely constitutes the selection of a value within a known range for mud filtrate contamination known in the art (Paragraph 0037).
Regarding Claim 2, Hsu further discloses receiving one or more formation fluid density measurements from one or more sensors as a necessary structure in the collection of data in method steps 515, 545, and 550, wherein the determined plurality of formation fluid densities is based on the one or more formation fluid density measurements (Paragraphs 0044, 0045).
Regarding Claim 3, Hsu further discloses positioning a formation tester tool within a wellbore (505), wherein the tester tool collects the reservoir fluid sample (Paragraphs 0038 0048).
Regarding Claim 4, in view of the modifications made in relation to Claim 1, Hsu further discloses determining one or more mud filtrate characteristics of the sample as a necessary part of the surface collection and evaluation to determine a surface density (Paragraph 0040), wherein the density of the filtrate sample is a property which is used to determine a downhole density (Hsu; Paragraph 0040).  Additionally, it is noted that Eckels further teaches that as part of the collecting of a surface filtrate sample for lab testing, properties of the filtrate sample are determined including density (Col 7, lines 5-21).
Regarding Claim 5, Hsu discloses that the pumping rate used during sample collection for data processing may or may not be constant, however Examiner notes that the determination of a singular pumping rate necessarily includes some small degree of variation during operation that would fall within a predetermined range of deviation by virtue of construction variance.  Examiner notes that if the claim is intended to recite a specific level of variance (e.g. within 10% of a mean value), such a recitation would be required.  
Regarding Claim 6, Hsu teaches, in view of the modifications made in relation to Claim 1, that as part of the linear regression, the clean formation fluid density may be determined by extrapolation to a time that approaches infinity (Wang, Paragraph 0028).
Regarding Claim 7, Hsu further discloses that the one or more mud filtrate characteristics may include density (Paragraph 0040).  Hsu additionally discloses collection of data related to temperature as well as material type (in that the collection of data is specific to a filtrate; Paragraph 0035).
Regarding Claim 8, Hsu further discloses that the fluid sampling tool used in method 500 is used to collect a sample when the estimated contamination is at or below some specified threshold (as part of the collection process which takes a sample to be analyzed using the filtrate data to take an “uncontaminated” sample, Paragraphs 0038-0041, wherein a resulting “uncontaminated” sample would necessarily fall below the level for substantial contamination previously discussed).
Regarding Claim 9, Hsu discloses a non-transitory computer readable medium storing one or more executable programs (Paragraph 0023) which cause one or more processors to perform the following method steps:
Actuate collection of a mud filtrate sample and determining a surface density of the mud filtrate sample at the surface (as part of method step 530; Paragraph 0040);
Estimating a downhole density of the mud filtrate based at least in part on the surface density for a given temperature and pressure downhole (method steps 520 and 535 are used to estimate the downhole filtrate density which is based at least in part on the collection as part of the total data collection; Paragraphs 0041),
Determining a plurality of formation fluid densities for a period of time (step 550 includes the processing of data collected in real time related to the formation oil fluid; Paragraph 0045),
Determining a pumping rate (Paragraphs 0032, 0048), wherein the pumping rate may or may not be constant (Paragraph 0032), and it is additionally noted that the pumping rate into the sampling tool is disclosed as being variable such that it would be constant over at least some interval of time to be adjusted (Paragraph 0048), as such, the constant pumping rate would at least be based on a plurality of pumping rates having some general deviation from one another (additionally it is noted that for a pumping system there would necessarily be some degree of variance in the flow rate over a time interval due to mechanical tolerances),
Determining a clean fluid density (as part of step 550),
Estimate a pump-out time based, at least in part, on the estimated contamination and a trend of the estimated contamination (as part of the use of equation 3, the optical density is determined based in part on some selected pumping time; Paragraphs 0032, 0033);
Estimating a contamination based at least in part on the clear fluid density as part of a re-estimate of the contamination level (in step 555; Paragraph 0046), wherein the contamination (as estimated in step 555) may be determined as a percentage as the ratio of the difference between the clean fluid (formation oil) with respect to the real time measurement and the difference between the clean fluid (formation oil) and the mud filtrate density (defined as equation 2; Paragraphs 0031, 0032).
Comparing the estimated contamination to a contamination threshold (examiner notes that as the contamination is used to determine what variable is changed and to what degree it is necessarily compared to some theoretical threshold to determine if a variable requires adjustment; Paragraph 0048),
Collecting a reservoir fluid sample based on the comparison (Paragraph 0048).
While Hsu discloses the above method steps wherein a clean fluid density is determined, it does not expressly disclose filtering said data and using a linear regression.
Additionally, Wang teaches the use of a method to determine contamination of mud filtrate in a wellbore wherein the density of clean formation fluid may be determined by filtering measured formation fluid density (removing data outside a linear relationship; Paragraph 0027) and using a linear regression model comparing density and pump out time (Paragraphs 0027, 0028).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hsu to include filtering data and using a linear regression to determine clean fluid density as doing so merely constitutes the substitution of a generic determination step for another art recognized method with a reasonable expectation of success (MPEP 2143, Subsection I,B), wherein in such a context, the function used would at least generically correspond to the constant pumping rate as discussed above.  
While Hsu also teaches the determination of a filtrate density using surface methods, it does not expressly disclose that a sample is collected at surface and tested using a gas chromatograph.
Additionally, Eckels teaches a method of logging a wellbore in which drilling fluid may be circulated and correlated to a specific depth, wherein a fluid sample is taken and pressed to form a filtrate sample, and tested to determine a variety of properties including density during laboratory testing wherein a known instrument for testing includes a gas chromatograph (Col 1, Line 67 - Col 2, Line 27; Col 5, Line 36 – Col 6, Line 4; Col 7, Lines 5-21).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the surface methods for density determination of Hsu to include taking a circulated fluid pressed filtrate density as doing so merely constitutes a common method of determining a wellbore formation property, wherein such a determination may additionally be used in determining downhole properties, such as permeability (Abstract).
Furthermore, while Hsu discloses collecting the contamination data as detailed above, wherein some parameter is adjusted for the operation based on the estimate contamination percentage, it does not specify a threshold at which any action is taken.
Additionally, Van Hal teaches the use of a mud filtrate contamination determination wherein actions are taken based on “clean” readings for the filtrate contamination, wherein a substantial contamination threshold may be between 5 and 99% (Paragraph 0037).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the operating threshold for the filtrate contamination being about 20% as taught by Van Hal (noting that 5-99% encompasses about 20%).  Doing so merely constitutes the selection of a value within a known range for mud filtrate contamination known in the art (Paragraph 0037).
Regarding Claim 10, Hsu further discloses the executable instructions cause the processors to receive one or more formation fluid density measurements from one or more sensors as a necessary structure in the collection of data in method steps 515, 545, and 550 (Paragraphs 0044, 0045).
Regarding Claim 11, Hsu further discloses the executable instructions cause the processors to position a formation tester tool within a wellbore (505), wherein the tester tool collects the reservoir fluid sample (Paragraphs 0038 0048).
Regarding Claim 12, Hsu further discloses the executable instructions cause the processors to determine one or more mud filtrate characteristics of the sample as a necessary part of the surface collection and evaluation to determine a surface density (Paragraph 0040).  Examiner notes that in the absence of additional details relation to the characteristics or their use, the claim is being read broadly, however a more specific recitation in keeping with the properties discussed in the specification may be sufficeint to overcome the above interpretation.
Regarding Claim 13, Hsu discloses that the pumping rate used during sample collection for data processing may or may not be constant, however Examiner notes that the determination of a singular pumping rate necessarily includes some small degree of variation during operation that would fall within a predetermined range of deviation by virtue of construction variance.  Examiner notes that if the claim is intended to recite a specific level of variance (e.g. within 10% of a mean value), such a recitation would be required.  
Regarding Claim 14, Hsu, in view of the modifications made in relation to Claim 9, further teaches that as part of the linear regression, the clean formation fluid density may be determined by extrapolation to a time that approaches infinity (Wang, Paragraph 0028).
Regarding Claim 15, Hsu further discloses that the fluid sampling tool used in method 500 is used to collect a sample when the estimated contamination is at or below some specified threshold (as part of the collection process which takes a sample to be analyzed using the filtrate data to take an “uncontaminated” sample, Paragraphs 0038-0041, wherein a resulting “uncontaminated” sample would necessarily fall below the level for substantial contamination previously discussed).
Regarding Claim 16, in view of the modifications made in relation to Claim 1, Hsu further discloses that the one or more mud filtrate characteristics may include density (Paragraph 0040).  Hsu additionally discloses collection of data related to temperature as well as material type (in that the collection of data is specific to a filtrate; Paragraph 0035).  Additionally, it is noted that Eckels further teaches that as part of the collecting of a surface filtrate sample for lab testing, properties of the filtrate sample are determined including density (Col 7, lines 5-21).
Regarding Claim 17, Hsu discloses a system for contamination estimation comprising:
A mud filtrate sample collected/extracted at surface (as part of method step 530; Paragraph 0040),
A processor (220/224; Paragraph 0023),
A non-transitory computer readable medium storing one or more executable programs (Paragraph 0023) which cause one or more processors to perform the following method steps:
Determining a surface density of the mud filtrate sample at the surface (as part of method step 530; Paragraph 0040);
Estimating a downhole density of the mud filtrate based at least in part on the surface density for a given temperature and pressure downhole (method steps 520 and 535 are used to estimate the downhole filtrate density which is based at least in part on the collection as part of the total data collection; Paragraphs 0041),
Determining a plurality of formation fluid densities for a period of time (step 550 includes the processing of data collected in real time related to the formation oil fluid; Paragraph 0045),
Determining a pumping rate (Paragraphs 0032, 0048), wherein the pumping rate may or may not be constant (Paragraph 0032), and it is additionally noted that the pumping rate into the sampling tool is disclosed as being variable such that it would be constant over at least some interval of time to be adjusted (Paragraph 0048), as such, the constant pumping rate would at least be based on a plurality of pumping rates having some general deviation from one another (additionally it is noted that for a pumping system there would necessarily be some degree of variance in the flow rate over a time interval due to mechanical tolerances),
Determining a clean fluid density (as part of step 550),
Estimate a pump-out time based, at least in part, on the estimated contamination and a trend of the estimated contamination (as part of the use of equation 3, the optical density is determined based in part on some selected pumping time; Paragraphs 0032, 0033);
Estimating a contamination based at least in part on the clear fluid density as part of a re-estimate of the contamination level (in step 555; Paragraph 0046), wherein the contamination (as estimated in step 555) may be determined as a percentage as the ratio of the difference between the clean fluid (formation oil) with respect to the real time measurement and the difference between the clean fluid (formation oil) and the mud filtrate density (defined as equation 2; Paragraphs 0031, 0032).
Comparing the estimated contamination to a contamination threshold (examiner notes that as the contamination is used to determine what variable is changed and to what degree it is necessarily compared to some theoretical threshold to determine if a variable requires adjustment; Paragraph 0048),
Collecting a reservoir fluid sample based on the comparison (Paragraph 0048).
While Hsu discloses the above method steps wherein a clean fluid density is determined, it does not expressly disclose filtering said data and using a linear regression.
Additionally, Wang teaches the use of a method to determine contamination of mud filtrate in a wellbore wherein the density of clean formation fluid may be determined by filtering measured formation fluid density (removing data outside a linear relationship; Paragraph 0027) and using a linear regression model comparing density and pump out time (Paragraphs 0027, 0028).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hsu to include filtering data and using a linear regression to determine clean fluid density as doing so merely constitutes the substitution of a generic determination step for another art recognized method with a reasonable expectation of success (MPEP 2143, Subsection I,B), wherein in such a context, the function used would at least generically correspond to the constant pumping rate as discussed above.  
While Hsu also teaches the determination of a filtrate density using surface methods, it does not expressly disclose that a sample is collected at surface and tested using a gas chromatograph.
Additionally, Eckels teaches a method of logging a wellbore in which drilling fluid may be circulated and correlated to a specific depth, wherein a fluid sample is taken and pressed to form a filtrate sample, and tested to determine a variety of properties including density during laboratory testing wherein a known instrument for testing includes a gas chromatograph (Col 1, Line 67 - Col 2, Line 27; Col 5, Line 36 – Col 6, Line 4; Col 7, Lines 5-21).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the surface methods for density determination of Hsu to include taking a circulated fluid pressed filtrate density as doing so merely constitutes a common method of determining a wellbore formation property, wherein such a determination may additionally be used in determining downhole properties, such as permeability (Abstract).
Furthermore, while Hsu discloses collecting the contamination data as detailed above, wherein some parameter is adjusted for the operation based on the estimate contamination percentage, it does not specify a threshold at which any action is taken.
Additionally, Van Hal teaches the use of a mud filtrate contamination determination wherein actions are taken based on “clean” readings for the filtrate contamination, wherein a substantial contamination threshold may be between 5 and 99% (Paragraph 0037).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the operating threshold for the filtrate contamination being about 20% as taught by Van Hal (noting that 5-99% encompasses about 20%).  Doing so merely constitutes the selection of a value within a known range for mud filtrate contamination known in the art (Paragraph 0037).
Regarding Claim 18, Hsu further discloses the executable instructions cause the processors to receive one or more formation fluid density measurements from one or more sensors as a necessary structure in the collection of data in method steps 515, 545, and 550 (Paragraphs 0044, 0045).
Regarding Claim 19, in view of the modifications made in relation to Claim 17, Hsu further discloses the executable instructions cause the processors to determine one or more mud filtrate characteristics of the sample as a necessary part of the surface collection and evaluation to determine a surface density (Paragraph 0040), wherein the density of the filtrate sample is a property which is used to determine a downhole density (Hsu; Paragraph 0040).  Additionally, it is noted that Eckels further teaches that as part of the collecting of a surface filtrate sample for lab testing, properties of the filtrate sample are determined including density (Col 7, lines 5-21).
Regarding Claim 20, Hsu further discloses that the fluid sampling tool used in method 500 is used to collect a sample when the estimated contamination is at or below some specified threshold (as part of the collection process which takes a sample to be analyzed using the filtrate data to take an “uncontaminated” sample, Paragraphs 0038-0041, wherein a resulting “uncontaminated” sample would necessarily fall below the level for substantial contamination previously discussed).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676